NIX, Presiding Judge:
This is an original proceeding in which Charles Dean Lesley seeks a writ of habeas corpus from this Court. He complains that he didn’t have counsel when he entered his plea of guilty to an Armed Robbery charge in Johnston County in 1950, for which he received a sentence of Forty Years in the penitentiary, case #1558.
Petitioner did not attach any documents to his petition to substantiate this allegation, and this Court has held repeatedly that:
“Petitions for habeas corpus should have attached certified copy of information or indictment, as case may be, together with verdict and judgment, and copy of minutes of court, and should further be supported by affidavits from officials or others with personal knowledge of facts surrounding plea of guilty.”
See, In re: Morgan, Okl.Cr., 384 P.2d 408; In re: Buckner, Okl.Cr., 384 P.2d 52; Battle v. Page, Okl.Cr., 399 P.2d 629.
Petitioner has the burden of sustaining allegations of his petition for habeas corpus. Butler v. Page, Okl.Cr., 421 P.2d 276.
*337There must be a positive showing, other than the petitioner’s contention, that he was deprived of due process of law, which must be supported by the record, for petition for writ of habeas corpus to lie. Pulliam v. Page, Okl.Cr., 401 P.2d 530.
It is, therefore, the opinion of this Court that the writ prayed for is accordingly denied.
BUSSEY and BRETT, JJ., concur.